Case 1:17-cv-01910-RCL Document 19 Filed 11/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
THE ESTATE OF MAX STEINBERG, et al. )
)
Plaintiffs, )
)
Vv. ) Civil Action No. 17-cv-1910 (RCL)
)
THE ISLAMIC REPUBLIC OF IRAN and )
THE SYRIAN ARAB REPUBLIC, )
)
Defendants. )
)
ORDER AND JUDGMENT

 

Before the Court is plaintiffs’ motion for default judgment. ECF No. 18. For the reasons
stated in the Memorandum Opinion issued this date and upon consideration of plaintiffs’ motion,
the record, records of prior proceedings‘in related cases before this Court, and defendants’ failure
to appear, it is hereby

ORDERED that plaintiffs’ motion for default judgment is GRANTED; and it is further

ORDERED that final judgment is entered in favor of plaintiffs and against defendants
the Islamic Republic of Iran and the Syrian Arab Republic; and it is further

ORDERED that the prevailing plaintiffs shall receive $15,934,010 in compensatory

damages and $150,000,000 in punitive damages, to be distributed as follows:

 

 

 

 

Plaintiff Compensatory Damages | Punitive Damages | Total Damages
Estate of Max Steinberg $934,010 $30,000,000 $30,934,010
Stuart Steinberg $5,000,000 $30,000,000 $35,000,000
Evie Steinberg $5,000,000 $30,000,000 $35,000,000

 

 

 

 

 

 
Case 1:17-cv-01910-RCL Document 19 Filed 11/18/19 Page 2 of 2

 

Jake Steinberg $2,500,000 $30,000,000 $32,500,000

 

Paige Steinberg $2,500,000 $30,000,000 $32,500,000

 

 

 

 

 

 

It is further ORDERED defendants Iran and Syria shall be jointly and severally liable for
the compensatory damages award and the punitive damages award; and it is further

ORDERED that plaintiffs shall forthwith, at their own cost and consistent with the
requirements of 28 U.S.C. § 1608(e), send a copy of this Order and Judgment, and the
Memorandum Opinion issued this date, to defendants.

This is a final, appealable order. See Fed. R- App. P. 4(a).

It is SO ORDERED.

SIGNED this_/ hey of November, 2019.
<Gagen c- Pom tO
Royce C. Lamberth

United States District Judge
